The opinion of the Court was delivered by
Watkins, J.
The accused prosecutes this appeal from a conviction of murder, without capital punishment, and a sentence of lifetime imprisonment.
His sole complaint is that the trial judge incorrectly sustained a challenge for cause, made by the State’s counsel to the juror, G. D. Tessier, and excused him from service, notwithstanding his (defendant’s) challenges had, at the time, been exhausted and those of the State had not.
In State vs. Wyatt Crush, 38 Ann. 481, we said: “ It is no longer an open question in criminal jurisprudence that the rejecting of a juror by the trial judge, even if erroneous, affords of itself no legal ground of complaint to the accused.”
In State vs. Shields, 33 Ann. 1410, the same question was passed upon and the same doctrine was announced.
While it is true that the challenges of the defendant had been exhausted at the time, he was not compelled to accept an obnoxious juror, on account of the judge’s ruling. The juror was excused from service.
*932His right is confined to the selection of jurors. He has none to complain of the rejection of them by the State. State vs. Cruch, just cited; State vs. Durr, unreported. The ruling of the trial judge was correct.
Judgment affirmed.